DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to amendments filed on 06/04/2021.
Claim Objections
Claim 2 is objected to because of the following informalities: Item “to the sports betting;.” should be recited as --to the sports betting.--, so as to clarify confusion.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Applicant should capitalize the start of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 7-13, and 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mages (US Pub. No. 2003/0006931 A1) in view of Corbo (US Pub. No. 2003/0008711 A1) and Wells (US Pub. No. 2003/0064805 A1).
As per claims 2 and 10, Mages teaches an apparatus and method (abstract) comprising: a network interface (Fig. 2, item 25 and paragraph [0031] see at least wireless modem); at least one processor (Fig. 2) to: receive via the network interface a request to initiate a betting session (Figs. 3 and 9 and paragraphs [0037] and [0047]-[0048] user logins to play several wagering game); receive, via the network interface, location data of the electronic device (Fig. 9 and paragraphs [0030]-[0031], [0036], and [0048] device provides location information to the network in order to verify the location of the device); determine whether betting is permitted in a current location of the electronic device (Figs. 3, 6, and 9 and paragraphs [0011]-[0012], [0033], and [0048]-[0050] location is verified as being in a permitted or a not permitted gaming area with game play allowed if within a permitted area and game play not allowed if in a non-permitted area); transmit game disablement information to the electronic device via the network interface, in response to determining that the betting is not permitted in the current location of the electronic device (Figs. 6 and 9 and paragraph [0048] gaming device displays an error indicating that a user is not allowed to play a game based on the determined location with the user only being able to play the game once they move to an allowed area); in response to determining 

As per claims 4 and 12, Mages teaches an apparatus and method wherein the at least one processor is further configured to monitor a location of the electronic device at predefined intervals (Fig. 9 and paragraph [0050] location is verified again in a repeating fashion before each selection and paragraph [0048] indicates that different stages of the method are modifiable to include the location verification).  Mages does not specifically teach using predefined time intervals (examiner interprets as units of time).  However, Wells teaches a mobile gaming device (abstract) which relies upon verifying a location of the device to allow gaming (paragraph [0110]) wherein a component of time is used to terminate a gaming session requiring additional verification to reinstate a session (paragraph [0110]).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made 
As per claims 5 and 13, Mages does not teach an apparatus or method wherein the sports betting is related to at least one of football, baseball, basketball, or hockey.  However, Carbo teaches a wagering game system comprising internet based sports bet wagering comprising real-time odds presented to a user for the purpose of determining available bets and odds (abstract, Figs. 1-2, and paragraphs [0034] and [0039]) including for a plurality of sports such as football (paragraph [0036]) and Wells teaches a mobile gaming device (abstract) which relies upon verifying a location of the device to allow gaming (paragraph [0110]) which allows a verified user to view a sporting event (paragraphs [0061]-[0062]) including allowing wagering on racing events (paragraph [0105] can be used for betting and watching racing events).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Mages with Carbo and Wells, since Mages is modifiable to allow for wagering on other wagering games, such as sporting events, thereby increasing the amount of possible games a player can wager on thereby increasing potential revenue for the system by expanding the number of potential players.
As per claims 7 and 15, Mages teaches an apparatus and method wherein the at least one processor is further configured to communicate information to the electronic device that causes the electronic device to render a betting environment that enables the electronic device to select from certain game activities (Fig. 3 and paragraph [0037] a list of games is provided to be selected from); and receive from the electronic device a selection of a given game activity (Fig. 3 and paragraph [0037] a list of games is provided to be selected from).  Mages does not teach sports betting.  However, Carbo 
As per claims 8 and 16, Mages teaches an apparatus and method wherein the at least one processor is further configured to receive betting commands from the electronic device with respect to the game activity (paragraphs [0038]-[0039] input, such as wager, is received and an account record is debited or credited according to an outcome); and establish an electronic record of the received betting commands (paragraphs [0038]-[0039] input, such as wager, is received and an account record is debited or credited according to an outcome).  Mages does not teach sports betting.  However, Carbo teaches a wagering game system comprising internet based sports bet wagering comprising real-time odds presented to a user for the purpose of determining available bets and odds (abstract, Figs. 1-2, and paragraphs [0034] and [0039]) including for a plurality of sports such as football (paragraph [0036]) and Wells teaches a mobile gaming device (abstract) which relies upon verifying a location of the device to allow gaming (paragraph [0110]) which allows a verified user to view a sporting event (paragraphs [0061]-[0062]) including allowing wagering on racing events (paragraph [0105] can be used for betting and watching racing events).  Hence, it would have been obvious to one of ordinary skill in the art at the 
As per claims 9 and 17, Mages teaches an apparatus and method wherein the at least one processor is further configured to communicate a command to the electronic device via the network interface to obtain location data (Fig. 9 and paragraphs [0030]-[0031], [0036], and [0048] device provides location information to the network in order to verify the location of the device); and responsive at least in part to communicating the command, receive, via the network interface, the location data from the electronic device (Fig. 9 and paragraphs [0030]-[0031], [0036], and [0048] device provides location information to the network in order to verify the location of the device).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10347076. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a wagering game system comprising sports wager (10347076 claim 4) wherein a location is determined for a wagering game device in order to allow or disable wagering (10347076 claim 1) with a video provided regarding live sporting events (10347076 claim 5).  As per real-time odds examiner recognizes that for a proper sports book wagering to occur odds must be updated in real-time in order to properly reflect the odds of a wager paying out.  Such as updating based on game changes such as injuries before play or weather.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/28/2022